Name: Commission Regulation (EC) No 842/2003 of 15 May 2003 laying down the reduction coefficient to be applied under tariff subquota III for common wheat of a quality other than high quality opened by Regulation (EC) No 2375/2002
 Type: Regulation
 Subject Matter: international trade;  tariff policy;  plant product;  cooperation policy
 Date Published: nan

 Avis juridique important|32003R0842Commission Regulation (EC) No 842/2003 of 15 May 2003 laying down the reduction coefficient to be applied under tariff subquota III for common wheat of a quality other than high quality opened by Regulation (EC) No 2375/2002 Official Journal L 121 , 16/05/2003 P. 0020 - 0020Commission Regulation (EC) No 842/2003of 15 May 2003laying down the reduction coefficient to be applied under tariff subquota III for common wheat of a quality other than high quality opened by Regulation (EC) No 2375/2002THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organisation of the market in cereals(1), as last amended by Regulation (EC) No 1666/2000(2),Having regard to Commission Regulation (EC) No 2375/2002 of 27 December 2002 opening and providing for the administration of Community tariff quotas for common wheat of a quality other than high quality from third countries and derogating from Council Regulation (EEC) No 1766/92(3), as amended by Regulation (EC) No 531/2003(4), and in particular Article 5(3) thereof,Whereas:(1) Regulation (EC) No 2375/2002 opens an annual tariff quota of 2981600 tonnes of common wheat of a quality other than high quality. That quota is divided into three subquotas.(2) Article 3(3) of Regulation (EC) No 2375/2002 fixes a quantity of 592900 tonnes for subquota III for the period 1 April 2003 to 30 June 2003.(3) The quantities applied for on 12 May 2003, in accordance with Article 5(1) of Regulation (EC) No 2375/2002, exceed the quantities available. The extent to which licences may be issued should therefore be determined and a reduction coefficient laid down to be applied to the quantities applied for,HAS ADOPTED THIS REGULATION:Article 1Each application for an import licence for subquota III for common wheat of a quality other than high quality lodged and forwarded to the Commission on 12 May 2003 in accordance with Article 5(1) and (2) of Regulation (EC) No 2375/2002 shall be accepted at a rate of 1,141742 % of the quantity applied for.Article 2This Regulation shall enter into force on 16 May 2003.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 15 May 2003.For the CommissionJ. M. Silva RodrÃ ­guezAgriculture Director-General(1) OJ L 181, 1.7.1992, p. 21.(2) OJ L 193, 29.7.2000, p. 1.(3) OJ L 358, 31.12.2002, p. 88.(4) OJ L 79, 26.3.2003, p. 3.